[See 264 App. Div. 887; 264 App. Div. 958.] Present — Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ. Motion to resettle order. The judgment sought to be appealed from was not entered until November 21, 1942, and, therefore, the order granting leave to appeal from the order of affirmance may not he resettled so as to grant leave to appeal from the judgment. The motion will be treated as one for leave to appeal to the Court of Appeals from the judgment entered on the order of affirmance by this court, and as such it is granted. (Civ. Pr. Act, § 592, suhd. 2.) Present — Hagarty, Carswell, Adel, Taylor and Close, JJ.